* Corpus Juris-Cyc. References: Judgments, 33CJ, section 51, p. 1090, n. 67.
Appellee brought this action in the circuit court of Yazoo county against appellant to recover the sum of two hundred and forty-four dollars. The declaration was filed on December 10, 1927, and summons issued and served on appellant on that date. The summons should have been made returnable to the next term of the circuit court of that county, which convened on the 2d day of April, 1928, but instead it was made returnable on the second Monday of April, 1927, a past date, and therefore an impossible date. At the April, 1928, term of the court, appellant failing to appear and make defense to the cause, judgment by default was taken against him for the amount sued for. From that judgment, he prosecutes this appeal.
This was error, for which the judgment must be reversed.Howard Lumber Co. v. Hopson, 136 Miss. 237, 101 So. 363.
Reversed and remanded. *Page 6